Case: 3:17-cv-00250-WHR-MJN Doc #: 52 Filed: 06/16/20 Page: 1 of 3 PAGEID #: 631




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION (DAYTON)

WILMA BROWN, on behalf of the        )
HENNY PENNY CORPORATION              )
EMPLOYEE STOCK OWNERSHIP             )
PLAN, and on behalf of a class of all)
other persons similarly situated     )
                                     )                      No. 3:17-cv-00250-WHR
         Plaintiff,                  )
                                     )
         v.                          )
                                     )
WILMINGTON TRUST, N.A., as successor )
to Wilmington Trust Retirement and   )
Institutional Services Company,      )
                                     )
         Defendant.                  )
____________________________________)

                          MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to S.D. Ohio Civ. R. 83.3(e) and 83.4(a), Caroline Gentry, trial attorney for

Defendant Wilmington Trust, N.A. in the above-referenced action, hereby moves this Court to

admit Daniel C. Oliverio, pro hac vice to appear and participate as counsel or co-counsel in this

case for the Defendant.

       Movant represents that Daniel C. Oliverio is a member in good standing of the highest

court of New York as attested by the accompanying certificate from that court and Daniel C.

Oliverio is not eligible to become a member of the permanent bar of this Court. This Motion is

accompanied by the required $200.00 fee.

       Daniel C. Oliverio understands that, unless expressly excused, he must register for

electronic filing with this Court promptly upon the granting of this Motion.
Case: 3:17-cv-00250-WHR-MJN Doc #: 52 Filed: 06/16/20 Page: 2 of 3 PAGEID #: 632




      Daniel C. Oliverio’s relevant identifying information is as follows:

                            Daniel c. Oliverio
                            Hodgson Russ LLP
                            The Guaranty Building
                            140 Pearl Street
                            Suite 100
                            Buffalo, NY 14202
                            Telephone: (716) 856-4000
                            Fax:         (716) 819-4701




                                            Respectfully submitted,

                                            /s/ Caroline Gentry
                                            Caroline Gentry (0066138)
                                            PORTER WRIGHT MORRIS & ARTHUR LLP
                                            Fifth Third Center
                                            One South Main Street, Suite 1600
                                            Dayton, OH 45402
                                            937-449-6748 (phone)
                                            9370449-6820 (fax)
                                            cgentry@porterwright.com

                                            Trial Attorney for Defendant




                                               2
Case: 3:17-cv-00250-WHR-MJN Doc #: 52 Filed: 06/16/20 Page: 3 of 3 PAGEID #: 633




                                      CERTIFICATE OF SERVICE

             I hereby certify that on June 16, 2020, I filed a copy of the foregoing with the Court’s

CM/ECF system, which will serve a copy of such filing on all counsel of record.



                                                   /s/ Caroline Gentry
                                                   Caroline Gentry (0066138)
                                                   PORTER WRIGHT MORRIS & ARTHUR LLP
                                                   Fifth Third Center
                                                   One South Main Street, Suite 1600
                                                   Dayton, OH 45402
                                                   937-449-6748 (phone)
                                                   9370449-6820 (fax)
                                                   cgentry@porterwright.com

                                                   Trial Attorney for Defendant




13411700v1




                                                      3
